  Case 16-40585      Doc 46    Filed 03/22/19 Entered 03/22/19 11:44:50               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     16-40585
Deborah Cosgrove                             )
                                             )                Chapter: 13
                                             )
                                                              Honorable Pamela S. Hollis
                                             )
                                             )                Joliet
               Debtor(s)                     )

                           ORDER AUTHORIZING SALE OF PROPERTY

       Having read the motion, heard the arguments of counsel, and found that due notice has been
provided, the court hereby orders as follows:

  1. That Debtor is approved to proceed in the sale of the property located at 209 Far Hills Dr.,
     Bolingbrook, IL 60440 for $171,500.00.
  2. That any unexempt funds from the sale of the property will be turned over to the Trustee.
  3. That all liens shall be paid in full from the sale of the property.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: March 22, 2019                                              United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
